SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1185
CA 12-00811
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


KENNETH R. WIERZBOWSKI, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

KORYN P. WALKER, ET AL., DEFENDANTS,
AND SOUTHEAST COMMUNITY WORKS CENTER,
DEFENDANT-APPELLANT.


DAMON MOREY LLP, BUFFALO (KATHLEEN M. REILLY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BROWN CHIARI LLP, LANCASTER (DAVID W. OLSON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (DONYELLE E. CRAPSI OF
COUNSEL), FOR DEFENDANT KORYN P. WALKER.

LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (ELISE L. MALINOWSKI OF
COUNSEL), FOR DEFENDANT ANDREW LARRACUENTE.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered March 22, 2012 in a personal injury action. The
order denied the motion of defendant Southeast Community Works Center
for summary judgment dismissing the complaint against it.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties, and filed in the Erie County Clerk’s Office
on December 5, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court